Citation Nr: 1018607	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  95-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to service connection for a stomach disorder, 
to include as due to herbicide exposure.

4.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure and mustard gas 
exposure.

5.  Entitlement to service connection for painful joints, to 
include as due to herbicide exposure.

6.  Entitlement to service connection for a left knee 
disorder, to include as due to mustard gas exposure.

7.  Entitlement to service connection for a back disorder, to 
include as due to mustard gas exposure.

8.  Entitlement to service connection for low sperm count, to 
include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1994 and July 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the benefits 
sought on appeal.  The Veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in July 1997.  That development was completed, and the case 
was returned to the Board for appellate review.  

In October 2001, the Board issued a decision denying the 
benefits sought on appeal. The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a September 2003 Order, the 
Court vacated the October 2001 Board decision and remanded 
the matter to the Board for development.  The Court entered 
judgment in October 2003, and the Secretary filed a Notice of 
Appeal to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  In a May 2004 Order, the Federal 
Circuit granted the Secretary's motion to vacate the Court's 
September 2003 Order and remanded the matters to the Court 
for further proceedings consistent with its decision in 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The case 
was subsequently returned to the Court, and in a July 2004 
Order, the Court once again vacated the Board's decision and 
remanded the case to the Board.  

In March 2008, the Federal Circuit issued an Order noting 
that the case had been stayed pending the disposition of 
other cases.  The Order lifted the stay of proceedings, 
summarily affirmed the judgment of the Court, and remanded 
the case to the Court.  

The Board subsequently remanded the case for further 
development in October 2008.  The case has since been 
returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To ensure compliance with a prior 
remand, to provide the Veteran with proper notice, and to 
clarify whether he wants a hearing before the Board.

In October 2008, the Board remanded the case for further 
development, to include providing the Veteran with proper 
notice.  In particular, the Board observed that the record 
did not contain a letter informing him of what the evidence 
must show to establish service connection and of the division 
of responsibilities in obtaining the evidence.  It was also 
noted that the Court had specifically remanded the case for 
that reason.  The remand further indicated that the Veteran 
should be notified of the evidence that was needed to 
establish a disability rating and an effective date.

Following the October 2008 remand, the Appeals Management 
Center (AMC) did send the Veteran letters in December 2008, 
March 2009, and June 2009.  Although the December 2008 and 
March 2009 letters did inform him of the division of 
responsibilities in obtaining evidence and of the evidence 
necessary to establish a disability rating and an effective 
date, the Board notes that none of the letters indicated what 
the evidence must show to establish service connection.  

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the Veteran's claims so that he 
may be provided a proper notice letter.

In addition, the Board observed in its October 2008 remand 
that the Veteran had submitted a VA Form 9 in December 1994, 
October 1996, December 1999, and June 2001 in which he 
requested a hearing before the Board.  In the first three 
submissions, he indicated that he would like to appear at a 
hearing before the Board at a local VA office.  He later 
stated in the June 2001 VA Form 9 that he wanted a hearing 
before the Board in Washington, D.C.  Therefore, the Board 
determined that clarification was needed as to whether the 
Veteran still wanted a hearing, and if so what type of 
hearing.

Following the October 2008 remand, the AMC informed the 
Veteran in a March 2009 letter that he needed to clarify 
whether he still wanted a hearing before the Board.  On the 
same day that the letter was issued, a report of contact 
indicates that a message was also left for the Veteran on his 
answering machine regarding whether he wanted a hearing.  The 
Board notes that there is a contact note stating that the 
Veteran called the AMC later that month and indicated that he 
did not want a hearing.  Nevertheless, the AMC sent the 
Veteran another letter in June 2009 once again informing him 
that appropriate steps were being taken to clarify whether he 
still wanted a hearing before the Board.  The Veteran 
subsequently submitted a statement dated in November 2009 
indicating that he wanted Disabled American Veterans to 
represent him.  He specifically noted that the AMC was 
scheduling him for a hearing and that he wanted assistance 
from the service organization.  As such, it appears that the 
Veteran may still want to have a hearing before the Board, 
which he has not yet been provided.  The failure to afford 
the Veteran a hearing would amount to a denial of due 
process. 38 C.F.R. § 20.904(a)(3) (2009).  Therefore, the RO 
should attempt to clarify whether the Veteran still wants a 
hearing before the Board, and if so, what type of hearing.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the Veteran a 
notice letter in connection with his 
claims for service connection.   The 
letter should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claims 
for service connection; (2) inform him 
about the information and evidence that 
VA will seek to provide; and, (3) 
inform him about the information and 
evidence he is expected to provide.  

2.  The RO should take appropriate 
steps in order to clarify whether the 
Veteran still wants a hearing before 
the Board in connection with his claims 
for service connection.  If so, the RO 
should schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board, in accordance with 
his request.  The Veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board, in accordance with appellate 
procedures.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


